Name: Council Regulation (EEC) No 2072/90 of 16 July 1990 laying down, in respect of hops, the amount of aid to producers for the 1989 harvest
 Type: Regulation
 Subject Matter: economic policy
 Date Published: nan

 21 . 7. 90 Official Journal of the European Communities No L 190/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2072/90 of 16 July 1990 laying down, in respect of hops, the amount of aid to producers for the 1989 harvest Whereas an examination of the results of the 1989 harvest shows the need to fix aid for groups of varieties of hops cultivated in the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regulation (EEC) No 3998/87 (2), and in particular Article 12 (7) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parlia ­ ment (4), Wheras Article 12 of Regulation (EEC) No 1696/71 provides that the aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs accor ­ ding to varieties, taking into account the average return on the areas in full production compared with the average returns for previous harvests, the current position of the market and trends in costs ; HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1989 harvest, aid shall be granted to the producers of hops cultivated in the Community for the groups of varieties set out in the Annex. 2. The amount of the aid for each group of varieties shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1990 . For the Council The President G. DE MICHELIS (&gt;) OJ No L 175, 4. 8 . 1971 , p. 1 . 0 OJ No L 377, 31 . 12. 1987, p . 40. (J) OJ No C 127, 23. 5 . 1990, p. 15 . (4) OJ No C 175, 16 . 7. 1990. No L 190/2 Official Journal of the European Communities 21 . 7. 90 ANNEX Aid granted to hop producers for the 1989 harvest Group of varieties Aid amount (ECU/ha) Aromatic 340 Bitter 390 Others 400